~——— FiLeD

: —, logge ENTERED
UNITED STATES DISTRICT COURT JAN 99
FOR THE DISTRICT OF MARYLAND 2029
ey “says SE ue
CHASE STANDAGE, Midshipman First ean eure

Class, United States Naval Academy,
Civil Action No. ELH-20-cv-02830
Plaintiff,

VS.
KENNETH J. BRAITHWAITE, Secretary of

the Navy; and SEAN S. BUCK, Vice Admiral,
Superintendent, United States Naval Academy;

Defendants.

 

 

ORDER ON PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING ORDER

Before the Court is Plaintiffs Motion for Temporary Restraining Order and Request for
Emergency Hearing. ECF 79. The Court held a preliminary telephonic discussion with counsel
for the parties on January 21, 2021, during which counsel for defendants opposed the issuance of
either a Temporary Restraining Order or a Preliminary Injunction.

The Court incorporates by reference the factual and procedural history of this case, as set
forth in its Memorandum Opinion of December 22, 2020. See ECF 62.

Upon review of the plaintiff's submissions, including the Third Amended Complaint (ECF
84), the Court is satisfied that, in the absence of the requested temporary relief, plaintiff, who is in
his final semester at the U.S. Naval Academy, will suffer irreparable injury if he is barred from
attending his academic classes and fulfilling his military obligations; the balance of equities favors
plaintiff; and there are serious legal issues in this case, including under the First Amendment, on

which plaintiff may prevail.

Therefore, it is this 22nd day of January, 2021, by the United States District Court for the
District of Maryland, hereby

ORDERED, that, for fourteen (14) days from the date of this Order, defendants are
enjoined from taking any actions to separate plaintiff from the Naval Academy, including any
effort to out-process him from the Naval Academy or interfere with his ability to continue
attending his academic classes and fulfilling his military obligations. And, it is further

ORDERED, that, upon the filing by plaintiff of a timely motion for an extension, and upon
a showing of good cause, the Court may extend the fourteen day period for an additional fourteen
(14) days; and it is hereby

FURTHER ORDERED, that Plaintiff shall post a bond in the amount of two hundred

dollars ($200.00), pursuant to Federal Rule of Civil Procedure 65(c).

SO ORDERED.

SDlen L. Hetlante

Ellen L. Hollander
USS. District Judge

 
